UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 11/30/13 (Unaudited) SENIOR LOANS (87.3%) (a) (c) Principal amount Value Advertising and marketing services (0.6%) Lions Gate Entertainment Corp. bank term loan FRN 5s, 2020 $3,000,000 $3,015,000 Van Wagner Communications, LLC bank term loan FRN Ser. B, 6 1/4s, 2018 2,955,150 2,984,702 Automotive (0.6%) Chrysler Group, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 2,246,598 2,261,327 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 3,440,367 3,496,273 Basic materials (7.3%) AIlnex Luxembourg & CY SCA bank term loan FRN 8 1/4s, 2020 (Luxembourg) 1,500,000 1,541,250 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 2,298,611 2,312,977 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 1,192,639 1,200,093 Appvion, Inc. bank term loan FRN 5 3/4s, 2019 3,982,500 3,997,434 BWAY Holding Co. bank term loan FRN Ser. B, 4 1/2s, 2017 2,977,500 2,996,109 Chromaflo Technologies Corp. bank term loan FRN 8 1/4s, 2020 2,000,000 2,010,000 Chromaflo Technologies Corp. bank term loan FRN 4 1/2s, 2019 2,000,000 2,000,000 Dupont Performance Coatings, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 (Australia) 3,980,000 4,012,338 Exopack, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 5,500,000 5,582,500 FMG Resources, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2019 (Australia) 4,499,550 4,540,527 HD Supply, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 2,977,387 2,992,688 Ineos US Finance, LLC bank term loan FRN 4s, 2018 6,776,673 6,786,086 MacDermid, Inc. bank term loan FRN 4s, 2020 2,992,500 3,005,966 Nexeo Solutions, LLC bank term loan FRN 5s, 2017 990,000 979,275 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 2,983,500 2,946,206 Oxbow Carbon & Minerals, LLC bank term loan FRN 8s, 2020 1,000,000 1,015,000 Oxbow Carbon & Minerals, LLC bank term loan FRN 4 1/4s, 2019 987,500 988,734 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 1,500,000 1,526,250 PQ Corp. bank term loan FRN Ser. B, 4 1/2s, 2017 2,977,500 3,003,553 Quikrete Co., Inc. bank term loan FRN 7s, 2021 2,000,000 2,042,500 Quikrete Co., Inc. bank term loan FRN 4s, 2020 1,500,000 1,505,357 Taminco Global Chemical Corp. bank term loan FRN Ser. B2, 4 1/4s, 2019 (Belgium) 1,970,113 1,979,963 TMS International Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 5,000,000 5,008,335 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 5,985,000 6,054,205 Broadcasting (3.4%) Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.918s, 2019 10,862,000 10,271,367 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 968,427 990,216 Cumulus Media Holdings, Inc. bank term loan FRN 4 1/2s, 2018 2,179,405 2,190,756 Entercom Radio, LLC bank term loan FRN Ser. B, 5s, 2018 2,400,000 2,407,999 Fox Acqusition Sub, LLC bank term loan FRN Ser. B, 5 1/2s, 2017 2,471,962 2,478,099 Gray Television, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,145,946 1,149,289 LIN Television Corp. bank term loan FRN Ser. B, 4s, 2018 982,514 986,199 Mission Broadcasting, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 886,971 888,080 NEP Broadcasting, LLC bank term loan FRN 4 3/4s, 2020 1,488,750 1,493,588 Nexstar Broadcasting Group, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 2,098,029 2,100,651 Sinclair Television Group, Inc. bank term loan FRN Ser. B, 3s, 2020 4,000,000 3,950,000 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 4,011,139 4,024,299 Building materials (0.9%) CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 4,000,000 3,997,500 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 439,706 441,538 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 3,960,000 3,967,425 Capital goods (6.9%) ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 6,923,579 6,953,254 Alliant Techsystems, Inc. bank term loan FRN 3 1/2s, 2020 4,000,000 4,017,500 Allison Transmission bank term loan FRN Ser. B3, 3 3/4s, 2019 3,457,640 3,467,367 Beechcraft Holdings, LLC bank term loan FRN Ser. B, 5 3/4s, 2020 3,000,000 3,027,501 Dayco Products, LLC bank term loan FRN Ser. B, 5 1/4s, 2020 4,000,000 3,970,000 Filtration Group, Inc. bank term loan FRN 8 1/4s, 2021 1,500,000 1,522,500 Filtration Group, Inc. bank term loan FRN 4 1/2s, 2020 2,000,000 2,015,000 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 3,570,000 3,550,933 Generac Holdings, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 4,987,500 4,979,710 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 4 1/4s, 2017 565,770 565,770 Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) 2,977,500 2,989,598 OPE USIC Holdings, Inc. bank term loan FRN 4 3/4s, 2020 1,995,000 1,999,988 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 3,019,500 3,032,239 Sequa Corp. bank term loan FRN Ser. B, 5 1/4s, 2017 1,488,750 1,467,040 Silver II Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 6,466,231 6,461,181 SRAM, LLC bank term loan FRN Ser. B, 4s, 2020 6,367,940 6,341,404 Terex Corp. bank term loan FRN 3 1/2s, 2017 2,237,915 2,250,968 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 5,974,950 6,000,678 Unifrax I, LLC bank term loan FRN Ser. B, 4 1/4s, 2018 992,500 993,731 WESCO International, Inc. bank term loan FRN 4 1/2s, 2019 748,929 749,865 Commercial and consumer services (3.9%) Aramark Corp. bank term loan FRN Ser. B2, 3.703s, 2016 1,401,407 1,405,752 Aramark Corp. bank term loan FRN Ser. C, 0.029s, 2016 113,542 113,894 Ceridian Corp. bank term loan FRN Ser. B, 4.42s, 2017 4,500,000 4,520,624 Garda World Security Corp. bank term loan FRN Ser. B, 4s, 2020 (Canada) 3,965,556 3,985,383 Garda World Security Corp. bank term loan FRN Ser. DD, 4s, 2020 (Canada) (U) 611,111 614,167 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 4,166,700 4,161,491 ISS A/S bank term loan FRN Ser. B, 3 3/4s, 2018 (Denmark) 2,493,750 2,498,426 Orbitz Worldwide, Inc. bank term loan FRN Ser. C, 5 3/4s, 2019 2,992,500 3,006,529 Sabre, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 4,072,751 4,098,935 Sabre, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2019 4,000,000 3,995,000 Travelport, LLC bank term loan FRN 9 1/2s, 2016 2,941,080 3,042,791 Travelport, LLC bank term loan FRN 6 1/4s, 2019 6,254,847 6,389,720 Communication services (7.5%) Asurion Corp. bank term loan FRN 11s, 2019 1,545,000 1,602,938 Asurion, LLC/CA bank term loan FRN Ser. B1, 4 1/2s, 2019 5,838,759 5,834,672 Asurion, LLC/CA bank term loan FRN Ser. B2, 3 1/2s, 2020 1,329,668 1,306,398 Atlantic Broadband Penn, LLC bank term loan FRN Ser. B, 3 1/4s, 2019 1,980,000 1,972,575 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 5,483,750 5,407,723 Cincinnati Bell, Inc. bank term loan FRN Ser. B, 4s, 2020 4,000,000 3,992,856 Cricket Communications, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,419,275 1,424,005 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 1,995,000 2,001,234 Crown Castle Operating Co. bank term loan FRN Ser. B, 3 1/4s, 2019 5,922,746 5,913,323 CSC Holdings, LLC bank term loan FRN Ser. B, 2.668s, 2020 2,992,500 2,957,431 Intelsat Jackson Holdings SA bank term loan FRN 4 1/4s, 2018 (Bermuda) 2,839,628 2,846,710 Level 3 Financing, Inc. bank term loan FRN Ser. B , 4 1/4s, 2019 1,050,000 1,055,513 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 4,000,000 4,016,000 LTS Buyer, LLC bank term loan FRN 8s, 2021 250,000 250,938 LTS Buyer, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 4,488,750 4,497,166 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 1,083,174 1,084,979 Telesat Canada bank term loan FRN Ser. B2, 3 1/2s, 2019 (Canada) 3,731,250 3,738,246 U.S. TelePacific Corp. bank term loan FRN 5 3/4s, 2017 2,199,549 2,197,899 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 5,000,000 5,001,250 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 1,367,080 1,371,516 Wideopenwest Finance, LLC bank term loan FRN Ser. B, 4 3/4s, 2019 3,980,000 4,003,064 Windstream Holdings, Inc. bank term loan FRN Ser. B3, 4s, 2019 1,481,250 1,482,793 Windstream Holdings, Inc. bank term loan FRN Ser. B4, 3 1/2s, 2020 2,977,500 2,979,361 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 5,281,541 5,280,717 Consumer (0.3%) Jarden Corp. bank term loan FRN Ser. B1, 2.918s, 2020 3,000,000 3,000,600 Consumer staples (8.8%) Affinion Group, Inc. bank term loan FRN 6 1/2s, 2016 2,895,138 2,864,739 BJ's Wholesale Club, Inc. bank term loan FRN 8 1/2s, 2020 2,400,000 2,444,251 Constellation Brands, Inc. bank term loan FRN Ser. B, 2 3/4s, 2020 1,985,000 1,980,450 Dave & Buster's, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 1,367,765 1,367,765 Del Monte Corp. bank term loan FRN Ser. B, 4s, 2018 4,543,478 4,545,332 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 1,008,333 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2020 3,080,000 3,090,266 DineEquity, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2017 2,117,907 2,126,605 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 8,977,500 9,033,609 Hertz Corp. (The) bank term loan FRN Ser. B, 3s, 2018 1,990,000 1,987,869 JBS USA, LLC bank term loan FRN 3 3/4s, 2020 1,500,000 1,495,001 Landry's, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 4,924,433 4,948,031 Pinnacle Foods Finance, LLC bank term loan FRN Ser. H, 3 1/4s, 2020 1,500,000 1,497,800 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. G, 3 1/4s, 2020 2,985,000 2,979,403 Prestige Brands, Inc. bank term loan FRN Ser. B, 3.776s, 2019 1,859,186 1,866,158 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 2,500,000 2,507,033 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2017 5,000,000 5,031,250 Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,900,000 1,948,688 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,024,976 Rite Aid Corp. bank term loan FRN 4s, 2020 4,975,000 5,001,950 Spectrum Brands Holdings, Inc. bank term loan FRN 3 1/2s, 2019 1,000,000 1,001,242 Spectrum Brands Holdings, Inc. bank term loan FRN 3s, 2017 4,000,000 4,003,544 Spectrum Brands Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 733,303 734,977 Sprouts Farmers Market, Inc. bank term loan FRN 4s, 2020 2,814,821 2,825,377 Sun Products Corp. (The) bank term loan FRN Ser. B, 5 1/2s, 2020 2,985,000 2,794,706 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 3,990,000 4,001,639 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 1,335,000 1,341,675 WNA Holdings, Inc. bank term loan FRN 4.53s, 2020 757,643 760,957 WNA Holdings, Inc. bank term loan FRN 4.53s, 2020 411,559 413,359 World Kitchen, LLC bank term loan FRN 5 1/2s, 2019 3,770,526 3,787,022 World Kitchen, LLC bank term loan FRN 5 1/2s, 2019 3,000,000 3,013,125 Energy (4.5%) Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 1,532,000 1,562,640 EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 4,143,333 4,147,220 EXCO Resources, Inc. bank term loan FRN Ser. B, 5s, 2019 4,987,500 4,950,094 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 2,500,000 2,547,323 Fieldwood Energy, LLC bank term loan FRN 3 7/8s, 2018 4,000,000 4,027,776 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 3,230,204 3,209,344 MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 3,508,478 3,529,312 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 830,825 839,480 Pacific Drilling SA bank term loan FRN Ser. B, 4 1/2s, 2018 (Luxembourg) 1,990,000 2,009,900 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 1,775,000 1,735,063 Samson Investment Co. bank term loan FRN 6s, 2018 3,000,000 3,017,814 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,700,000 2,740,500 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 5,394,275 5,390,904 Vantage Drilling Co. bank term loan FRN Ser. B, 6 1/4s, 2017 3,800,000 3,839,585 Entertainment (0.4%) AMC Entertainment, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 1,990,000 1,989,644 Six Flags Theme Parks, Inc. bank term loan FRN Ser. B, 4s, 2018 1,881,278 1,889,328 Financials (6.2%) Alliant Insurance Services, Inc. bank term loan FRN Ser. B, 5s, 2019 2,977,500 2,985,876 Altisource Solutions SARL bank term loan FRN 5 3/4s, 2019 (Luxembourg) 4,974,937 4,981,156 Capital Automotive LP bank term loan FRN 6s, 2020 2,000,000 2,055,000 Flying Fortress, Inc. bank term loan FRN 3 1/2s, 2017 1,000,000 1,000,833 Guggenheim Partners Investment Management Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 2,000,000 2,013,500 Home Loan Servicing Solutions, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 (Cayman Islands) 1,995,000 2,004,975 HUB International, Ltd. bank term loan FRN Ser. B, 4 3/4s, 2020 6,000,000 6,063,750 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 3,041,724 3,055,984 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 507,212 521,002 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 3,500,000 3,419,791 Nuveen Investments, Inc. bank term loan FRN 4.168s, 2017 4,375,387 4,323,429 Ocwen Financial Corp. bank term loan FRN Ser. B, 5s, 2018 3,482,500 3,517,325 Serta Simmons Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2019 1,832,312 1,839,168 Springleaf Financial Funding Co. bank term loan FRN Ser. B2, 4 3/4s, 2019 7,900,000 7,979,000 Starwood Property Trust, Inc. bank term loan FRN 3 1/2s, 2020 2,000,000 1,995,834 Starwood Property Trust, Inc. bank term loan FRN 3 1/2s, 2020 2,985,000 2,978,782 USI Insurance Services, LLC bank term loan FRN Ser. B, 5s, 2019 3,970,000 3,984,888 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 5,280,051 5,317,011 Gaming and lottery (5.5%) American Casino & Entertainment Properties, LLC bank term loan FRN 11 1/4s, 2021 2,000,000 2,065,000 American Casino & Entertainment Properties, LLC bank term loan FRN 6s, 2020 2,992,500 3,022,425 Bally Technologies, Inc. bank term loan FRN Ser. B, 4 1/4s, 2020 3,000,000 3,011,250 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 9,292,464 8,816,225 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 2,250,000 2,323,125 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 2,930,193 2,945,761 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 4,000,000 3,755,117 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 2,051,000 2,067,613 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 879,000 886,120 Harrah's bank term loan FRN Ser. B, 9 1/2s, 2016 226,188 226,682 Marina District Financing Co., Inc. bank term loan FRN Ser. B, 6 3/4s, 2018 1,000,000 1,001,250 Peninsula Gaming, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 2,871,818 2,881,048 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 3,750,000 3,753,124 Pinnacle Entertainment, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2020 2,992,500 2,999,945 ROC Finance, LLC bank term loan FRN 5s, 2019 3,000,000 2,876,250 Station Casinos, LLC bank term loan FRN Ser. B, 5s, 2020 4,477,500 4,521,156 Yonkers Racing Corp. bank term loan FRN 8 3/4s, 2020 2,000,000 2,010,000 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 3,840,000 3,801,600 Health care (8.7%) Akorn, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 5,000,000 5,009,375 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 4,193,313 4,193,313 Biomet, Inc. bank term loan FRN Ser. B2, 3.69s, 2017 3,802,022 3,830,537 ConvaTec, Inc. bank term loan FRN Ser. B, 4s, 2016 4,500,000 4,514,999 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 4,213,542 4,218,775 Fresenius US Finance I, Inc. bank term loan FRN Ser. B, 2.248s, 2019 4,000,000 3,993,752 HCA, Inc. bank term loan FRN Ser. B4, 2.918s, 2018 4,000,000 4,000,600 HCA, Inc. bank term loan FRN Ser. B5, 2.998s, 2017 2,000,000 2,000,300 Health Management Associates, Inc. bank term loan FRN Ser. B, 3 1/2s, 2018 3,473,348 3,470,093 Hologic, Inc. bank term loan FRN 3 3/4s, 2019 4,011,995 4,027,040 Iasis Healthcare, LLC / Iasis Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 4,902,213 4,930,352 IMS Health, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 2,965,419 2,973,449 Kinetic Concepts, Inc. bank term loan FRN Ser. D1, 4 1/2s, 2018 6,934,451 6,999,461 Multiplan, Inc. bank term loan FRN Ser. B, 4s, 2017 3,439,379 3,461,591 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 3,836,323 3,850,709 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 2,128,565 2,142,250 Quintiles Transnational Corp. bank term loan FRN Ser. B1, 4 1/2s, 2018 696,061 696,061 Quintiles Transnational Corp. bank term loan FRN Ser. B2, 4s, 2018 4,908,721 4,908,721 Quintiles Transnational Corp. bank term loan FRN Ser. B3, 3 3/4s, 2018 1,535,218 1,534,578 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B-DD, 4 1/4s, 2018 2,992,500 2,988,759 United Surgical Partners International, Inc. bank term loan FRN 4 3/4s, 2019 2,487,500 2,498,383 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 3/4s, 2019 2,221,875 2,236,539 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. D2, 3 3/4s, 2019 2,221,875 2,236,539 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 2,382,000 2,406,904 Homebuilding (0.8%) Realogy Corp. bank term loan FRN 4.578s, 2016 346,767 346,767 Realogy Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 6,967,494 7,031,365 Household furniture and appliances (0.5%) Tempur-Pedic International, Inc. bank term loan FRN Ser. B, 3 1/2s, 2019 4,544,084 4,538,404 Leisure (0.5%) Steinway Musical Instruments, Inc. bank term loan FRN 9 1/4s, 2020 2,000,000 2,045,000 Steinway Musical Instruments, Inc. bank term loan FRN 4 3/4s, 2019 3,000,000 3,030,000 Lodging/Tourism (2.1%) CityCenter Holdings, LLC bank term loan FRN Ser. B, 5s, 2020 6,150,000 6,219,188 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 4s, 2020 9,148,026 9,176,614 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 4,962,500 4,962,500 Media (1.3%) Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 7,052,867 6,531,455 TWCC Holding Corp. bank term loan FRN 7s, 2020 4,000,000 4,095,000 Warner Music Group Corp. bank term loan FRN 3 3/4s, 2020 2,000,000 2,000,000 Publishing (1.4%) Supermedia, Inc. bank term loan FRN 11.6s, 2016 1,906,528 1,394,943 Tribune Co. bank term loan FRN Ser. B, 4s, 2020 8,800,000 8,748,670 Tribune Co. bank term loan FRN Ser. B, 4s, 2019 3,543,225 3,536,581 Retail (4.7%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 3,960,000 3,976,973 Bass Pro Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2019 2,500,000 2,507,813 Blue Buffalo Co., Ltd. bank term loan FRN Ser. B, 4 3/4s, 2019 2,227,542 2,243,320 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 3,001,340 3,013,534 Hudson's Bay Co. bank term loan FRN 8 1/4s, 2021 (Canada) 2,000,000 2,044,000 Hudson's Bay Co. bank term loan FRN 4 3/4s, 2020 (Canada) 5,150,000 5,214,375 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 4,440,870 4,333,814 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 1,812,081 1,820,008 Leslie's Poolmart, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 4,922,960 4,938,344 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 3,980,000 3,990,547 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 8,050,000 8,096,915 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 2,917,500 2,927,986 Technology (6.1%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 5 3/4s, 2019 3,488,712 3,520,547 Avaya, Inc. bank term loan FRN Ser. B3, 4.762s, 2017 6,904,728 6,606,347 Avaya, Inc. bank term loan FRN Ser. B5, 8s, 2018 2,517,042 2,503,108 BMC Software, Inc. bank term loan FRN 5s, 2020 5,000,000 5,039,585 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 5,500,000 5,442,487 Epicor Software Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 3,473,750 3,489,382 First Data Corp. bank term loan FRN 4.17s, 2018 9,490,668 9,511,709 First Data Corp. bank term loan FRN 4.17s, 2017 541,750 542,879 Freescale Semiconductor, Inc. bank term loan FRN Ser. B4, 5s, 2020 4,255,160 4,302,145 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 4,000,000 4,040,960 Infor US, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 1,989,336 1,985,193 Lawson Software bank term loan FRN Ser. B2, 5 1/4s, 2018 4,172,290 4,194,019 SunGard Data Systems, Inc. bank term loan FRN Ser. E, 4s, 2020 2,985,000 3,005,788 Syniverse Holdings, Inc. bank term loan FRN 4s, 2019 2,423,804 2,426,833 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 1,890,858 1,894,010 Transportation (1.5%) Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 (PIK) 1,500,000 1,470,000 Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2018 2,977,500 3,014,719 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 1,466,087 1,473,876 Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 4,987,500 4,981,266 Swift Transportation Company, LLC bank term loan FRN Ser. B2, 4s, 2017 3,041,543 3,059,792 Utilities and power (2.9%) AES Corp. (VA) bank term loan FRN Ser. B, 3 3/4s, 2018 2,029,049 2,039,919 Calpine Construction Finance Co., LP bank term loan FRN Ser. B, 3s, 2020 2,394,000 2,367,496 Calpine Corp. bank term loan FRN Ser. B3, 4s, 2019 2,970,000 2,985,964 Dynergy, Inc. bank term loan FRN Ser. B2, 4s, 2020 1,841,538 1,843,457 Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 3,570,000 3,561,968 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 1,543,500 1,543,259 NGPL PipeCo, LLC bank term loan FRN Ser. B, 6 3/4s, 2017 1,876,056 1,736,290 NRG Energy, Inc. bank term loan FRN Ser. B, 2 3/4s, 2018 5,437,675 5,428,839 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 8,830,362 6,101,780 Total senior loans (cost $834,497,584) CORPORATE BONDS AND NOTES (10.0%) (a) Principal amount Value Basic materials (1.7%) ArcelorMittal sr. unsec. unsub. notes 5s, 2017 (France) $2,000,000 $2,122,500 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 1,206,000 1,297,958 Beverage Packaging Holdings Luxembourg II SA/Beverage Packaging Holdings II Issu 144A company guaranty sr. unsec. notes 5 5/8s, 2016 (Luxembourg) 2,250,000 2,306,250 Cemex SAB de CV 144A company guaranty sr. FRN notes 4.999s, 2018 (Mexico) 1,500,000 1,530,301 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 644,000 668,150 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,750,000 1,817,813 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,750,000 1,960,000 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 1,270,000 1,457,325 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,310,000 1,401,700 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 1,100,000 1,251,250 USG Corp. sr. unsec. notes 9 3/4s, 2018 364,000 425,880 Capital goods (0.6%) Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,000,000 1,163,750 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 2,345,000 2,450,525 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,000,000 1,060,000 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 1,000,000 1,070,000 Communication services (1.4%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,148,000 1,328,810 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,950,000 2,030,438 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,500,000 1,526,250 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 2,000,000 2,327,500 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 2,250,000 2,356,875 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 2,250,000 2,610,000 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 950,000 990,375 Consumer cyclicals (2.3%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 1,300,000 1,443,000 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 800,000 806,000 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 522,000 555,930 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 1,120,000 1,145,200 Jeld-Wen Inc. 144A sr. notes 12 1/4s, 2017 1,371,000 1,559,513 L Brands, Inc. sr. unsec. notes 6.9s, 2017 2,000,000 2,295,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 815,000 880,200 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 465,000 527,775 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 1/2s, 2016 1,285,000 1,448,838 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 2,000,000 2,220,000 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,250,000 2,418,750 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,000,000 2,015,000 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,295,000 1,448,781 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 1,815,000 2,078,175 Standard Pacific Corp. company guaranty sr. unsec. notes 8 3/8s, 2018 1,000,000 1,165,000 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 200,000 215,500 Consumer staples (0.2%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. FRN notes 2.741s, 2014 810,000 809,919 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 1,365,000 1,423,013 Energy (0.7%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 800,000 872,000 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 3 1/4s, 2016 1,000,000 1,015,000 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 1,000,000 1,065,000 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 1,000,000 1,075,000 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,180,000 2,332,600 Financials (1.5%) Air Lease Corp. sr. unsec. notes 4 1/2s, 2016 1,000,000 1,055,000 Ally Financial, Inc. sr. unsec. notes 3 1/2s, 2016 2,000,000 2,057,500 Banco Santander Chile 144A sr. unsec. notes FRN 2.117s, 2018 (Chile) 2,000,000 1,997,825 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 128,000 144,480 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,500,000 1,616,250 Goldman Sachs Group, Inc. (The) sr. unsec. FRN notes 1.238s, 2014 1,500,000 1,501,968 HBOS PLC unsec. sub. notes FRN Ser. EMTN, 0.959s, 2017 (United Kingdom) 1,000,000 949,360 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,000,000 1,043,750 iStar Financial, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 (R) 1,500,000 1,485,000 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 600,000 699,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 1,790,000 1,812,375 Health care (0.8%) Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 2,000,000 2,145,000 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 2,750,000 2,860,000 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 1,000,000 1,125,000 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 500,000 536,250 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 179,000 205,403 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,000,000 1,033,330 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,710,000 1,814,738 Aguila 3 SA 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Luxembourg) 415,000 440,419 Utilities and power (0.6%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,750,000 2,051,875 El Paso Corp. sr. unsec. notes 7s, 2017 1,000,000 1,131,704 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 6 7/8s, 2017 1,000,000 1,025,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 1,500,000 1,710,000 Total corporate bonds and notes (cost $94,796,001) PREFERRED STOCKS (0.2%) (a) Shares Value GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 86,000 $2,308,240 Total preferred stocks (cost $2,279,000) COMMON STOCKS (0.1%) (a) Shares Value Harry & David Holdings, Inc. (NON) 257 $31,868 Tribune Co. Class 1C (F) 4,298,781 1,074,695 Total common stocks (cost $421,311) SHORT-TERM INVESTMENTS (6.0%) (a) Shares Value Putnam Short Term Investment Fund 0.08% (AFF) 57,409,847 $57,409,847 Total short-term investments (cost $57,409,847) TOTAL INVESTMENTS Total investments (cost $989,403,743) (b) FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $7,128,637) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Canadian Dollar Sell 1/16/14 $3,732,139 $3,758,082 $25,943 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/16/14 933,035 960,013 26,978 UBS AG Canadian Dollar Sell 1/16/14 2,343,163 2,410,542 67,379 Total Key to holding's abbreviations EMTN Euro Medium Term Notes FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $961,300,215. (b) The aggregate identified cost on a tax basis is $989,414,610, resulting in gross unrealized appreciation and depreciation of $11,385,143 and $4,179,665, respectively, or net unrealized appreciation of $7,205,478. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $54,473,872 $— $54,473,872 $1,277 $— Putnam Short Term Investment Fund * 39,107,186 364,522,936 346,220,275 34,001 57,409,847 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents an unfunded loan commitment. As of the close of the reporting period, the fund had unfunded loan commitments of $611,111, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Garda World Security Corp. $611,111 Totals Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer cyclicals $— $— $1,074,695 Consumer staples — 31,868 — Total common stocks — Corporate bonds and notes — 96,410,071 — Preferred stocks 2,308,240 — — Senior loans — 839,385,367 — Short-term investments 57,409,847 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $120,300 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $120,300 $— Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $3,600,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities HSBC Bank USA, National Association JPMorgan Chase Bank N.A. UBS AG Total Assets: Forward currency contracts# $25,943 $26,978 $67,379 $120,300 Total Assets $25,943 $26,978 $67,379 $120,300 Liabilities: Forward currency contracts# — Total Liabilities $— $— $— $— Total Financial and Derivative Net Assets $25,943 $26,978 $67,379 $120,300 Total collateral received (pledged)##† $— $— $— $— Net amount $25,943 $26,978 $67,379 $120,300 # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
